—Order, Supreme Court, New York County (Salvador Collazo, J.), entered April 8, 1997, which, as limited by defendants’ brief, denied their motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly denied, there being issues of fact as to which defendant was the driver’s actual employer, the full amount of applicable insurance coverage in effect at the time of the accident, and whether plaintiff was induced by false statements concerning the available insurance coverage to sign a general release settling his claim against the driver and the *284car’s registered owner. We have considered defendants’ other arguments, including that plaintiff is impermissibly splitting his cause of actions, and find them to be without merit.
Concur — Sullivan, J. P., Milonas, Rosenberger and Tom, JJ.